DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5, 8, 9, 11, 12, 15, 17-24, 29, and 30 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to the rejection of the claims in view of Dikmans et al., Wu et al., and Schierlmann in the response filed 09 February 2022 are persuasive.  Applicants have amended the claims to put the application in condition for allowance.
In addition to Applicant’s arguments, the closest prior art of record, known by Dikmans et al. (EP 2657308), teaches an ink composition comprising, a radiation curable polyurethane dispersion (UCECOAT® 7699; UV-curing oligomer/polymer), a photoinitiator, and an acrylic emulsion (JONCRYL® 538) [0072; Ex1], and water [0011].  Dikmans et al. teaches the composition may further comprise humectants [0053] and dispersing agents [0047].
Dikmans et al. fails to explicitly teach a heat curing oligomer and/or polymer wherein the complementary functional groups, which as a structure that is self-crosslinking under the effect of thermal action, wherein the complementary functional groups have a structure configured to undergo polyaddition or polycondensation reactions with each other.  Dikmans et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught ink composition, to the specifically claimed hybrid ink composition comprising a heat curing oligomer and/or polymer wherein the complementary functional groups, which as a structure that is self-crosslinking under the effect of thermal action required by the instant application.  One of ordinary skill in the art would not have motivation to add such a compound to the invention of Dikmans et al.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767